IN THE SUPREME COURT OF IOWA
                                No. 18–0047

                           Filed May 24, 2019


ISAAC ORTIZ,

      Appellant,

vs.

LOYD ROLING CONSTRUCTION
and GRINNELL MUTUAL REINSURANCE,

      Appellees.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Jeanie K.

Vaudt, Judge.



      Petitioner appeals from an order by the district court dismissing a

petition for judicial review.    DECISION OF COURT OF APPEALS

VACATED;        DISTRICT   COURT         JUDGMENT    REVERSED       AND

REMANDED.



      Anthony J. Bribriesco and Andrew W. Bribriesco of Bribriesco Law

Firm, PLLC, Bettendorf, for appellant.



      Stephen W. Spencer and Christopher S. Spencer of Peddicord

Wharton, LLP, West Des Moines, for appellees.
                                  2

        Thomas J. Miller, Attorney General, and David M. Ranscht and

Alan W. Nagel, Assistant Attorneys General, for amicus curiae State of

Iowa.
                                      3

CADY, Chief Justice.

      The question presented in this appeal is whether Iowa Code section

17A.19(2) (2017), which imposes a jurisdictional requirement for the

petitioner in an action for judicial review to timely mail a copy of the

petition to attorneys for all the parties in the case, is satisfied when the

attorney representing the petitioner timely emails a copy of the petition to

opposing counsel. The district court held that a copy sent by email failed

to comply with the statute and dismissed the petition for judicial review

on jurisdictional grounds. On our review, we vacate the court of appeals

decision, reverse the decision of the district court, and remand the case

to the district court for further proceedings.      We hold that emailing

between attorneys in Iowa satisfies the jurisdictional requirement of

section 17A.19(2).

      I.   Background Facts and Proceedings.

      Isaac Ortiz filed a petition for judicial review with the district court

on September 19, 2017, after the Iowa Workers’ Compensation

Commissioner issued a decision in a contested case proceeding filed

against Loyd Roling Construction. The following day, September 20, the

attorney representing Ortiz, Andrew Bribriesco, emailed a file-stamped

copy of the petition to Stephen Spencer, the attorney representing Loyd

Roling Construction.

      On September 28, Spencer emailed Bribriesco to inquire if he

intended to send him a copy of the petition by “regular mail.” Bribriesco

used the USPS Mail Services to send Spencer a copy of the petition but

not until after September 29, the expiration of ten day since its filing.

      Loyd Roling filed a motion to dismiss the petition for judicial

review. It claimed the district court lacked jurisdiction over the action

because Ortiz’s attorney did not mail the copy of the petition through the
                                     4

postal system until more than ten days after the petition was filed, as

required by Iowa Code section 17A.19(2).

      The district court dismissed the petition. It held the language of

the statute only provided for mail through the postal system or personal

service and that electronic mailing did not constitute substantial

compliance with the statute.

      Ortiz appealed, and we transferred the case to the court of appeals.

He argued his attorney substantially complied with the statutory

requirement by timely emailing a copy of the petition to opposing

counsel.   The court of appeals did not agree and affirmed the district

court’s ruling. We granted Oritz’s application for further review.

      II. Standard of Review.

      Our review in this case is to correct errors at law. See Hedlund v.

State, 875 N.W.2d 720, 724 (Iowa 2016) (explaining our review of “a

district court’s ruling on a motion to dismiss is for correction of errors at

law”); Schaefer v. Putnam, 841 N.W.2d 68, 74 (Iowa 2013) (noting we

review rulings regarding subject matter jurisdiction and statutory

construction questions for errors at law).

      III. Analysis.

      The statute at the center of this case was enacted in 1975. See

1974 Iowa Acts ch. 1090, § 19 (codified at Iowa Code § 17A.19(2) (1975)).

At the time of enactment, it required file-stamped copies of the petition

for judicial review to be “mailed” by a petitioner to all parties within ten

days of the time the petition was filed in district court.       Iowa Code

§ 17A.19(2).

      In 1981, the legislature amended the statute to add personal

service of the copies of the petition as an alternative way to comply with

the jurisdictional requirement. See 1981 Iowa Acts ch. 24, § 1 (codified
                                      5

at Iowa Code § 17A.19(2) (1981)). It also provided that service may be

made upon the parties’ attorneys of record. Id. The statute has not been

amended since that time and, in relevant part, provides,

      Within ten days after the filing of a petition for judicial review
      the petitioner shall serve by the means provided in the Iowa
      rules of civil procedure for the personal service of an original
      notice, or shall mail copies of the petition to all parties
      named in the petition and, if the petition involves review of
      agency action in a contested case, all parties of record in
      that case before the agency. Such personal service or
      mailing shall be jurisdictional. The delivery by personal
      service or mailing referred to in this subsection may be made
      upon the party’s attorney of record in the proceeding before
      the agency. A mailing shall be addressed to the parties or
      their attorney of record at their last known mailing address.

Iowa Code § 17A.19(2) (2017).

      At the time the statute was enacted, and when it was subsequently

amended, electronic mailing was little more than a thought of a few, and

the concept had little application or appreciation in society. See Brady v.

City of Dubuque, 495 N.W.2d 701, 705 (Iowa 1993) (indicating courts

may consider contemporary circumstances). It was in its infancy. The

statute was enacted before what is now known as email was commonly

used to send written communications.

      But today, email is one of the primary and accepted forms of

sending communications in society. It has largely displaced mail by the

postal service in most instances, including the legal system in Iowa.

Email is not only the expected form of communication today but

generally the required or preferred form.      See Iowa R. Civ. P. 1.442(2)

(permitting service by mail or email); see also Iowa R. Elec. P.

16.315(1)(a) (“Completing the registration process . . . constitutes a

request for, and consent to, electronic service of court-generated

documents    and   documents     other    parties   file   electronically.”);   id.
                                         6

r. 16.315(1)(b) (governing electronic service of documents through

electronic mail).

      The district court rejected Ortiz’s argument that an email

substantially complies with the mailing requirement of the statute.             It

based its holding primarily on the principle that a change in the statute

can only come from the legislature. We agree the substantial-compliance

doctrine under Iowa Code section 17A.19(2) cannot be applied to change

the jurisdictional requirement.      See generally Brown v. John Deere

Waterloo Tractor Works, 423 N.W.2d 193, 194 (Iowa 1988) (“[W]e have

consistently held that substantial—not literal—compliance with section

17A.19(2) is all that is necessary to invoke the jurisdiction of the district

court.”).    Instead,   the   doctrine       permits   leeway   in   meeting   the

requirements of the statute when the facts and circumstances indicate

the purpose and meaning of the statute have been met. Id. at 194–95.

The purpose of the statute is to make judicial review simple and

accessible by providing for an efficient and effective process. Id.

      We acknowledge that the leeway permitted under the substantial-

compliance doctrine would not normally include using a means of

communication different than provided under the statute.                 Instead,

substantial compliance has mostly been applied to circumstances

involving the timing of and deviations in the notice provided, not the

method of notice. See Brown, 423 N.W.2d at 196 (holding petitioner’s

service by mail two days before the actual filing date constituted

substantial compliance); Buchholtz v. Iowa Dep’t of Pub. Instruction, 315
N.W.2d 789, 792–93 (Iowa 1982) (finding substantial compliance despite

the mailed petition naming only one of the three closely related entities);

Cowell v. All-Am., Inc., 308 N.W.2d 92, 94–95 (Iowa 1981) (holding

petitioners substantially complied with the statute by mailing the petition
                                         7

to the opposing counsel instead of the opposing party); Frost v. S. S.

Kresge Co., 299 N.W.2d 646, 647–48 (Iowa 1980) (en banc) (concluding a

petition that misnamed an agency substantially complied with the

statute). But see Dawson v. Iowa Merit Emp’t Comm’n, 303 N.W.2d 158,

160 (1981) (holding the service of the original notice on respondent did

not substantially comply with a statute requiring the mailing of a file-

stamped copy of the petition); Neumeister v. City Dev. Bd., 291 N.W.2d
11, 14 (Iowa 1980) (concluding personal service of notice failed to comply

with the notice statute prior to its 1981 amendment); Record v. Iowa

Merit Emp’t Dep’t, 285 N.W.2d 169, 172–73 (Iowa 1979) (finding

noncompliance with notice statute when petitioner failed to mail a copy

of the petition to a party of record).

      Email, however, is used far more often among attorneys than

postal mail and has replaced postal mail as the normal means to

transmit legal documents among lawyers in Iowa.          This displacement

draws email into the circle of substantial compliance. It is not the type of

defect the doctrine was developed to reject. Instead, it fits today within

its purpose and scope and, for sure, caused no prejudice.        Moreover,

between attorneys, the notice objective of the statute is met by the use of

email as much, if not more, as by postal service mail.

      Thus, while the leeway sought by Ortiz in this case might have

been rejected under the substantial-compliance doctrine a decade or two

ago, it cannot be rejected today. Most attorneys would even expect and

want to receive such notice by email in this instance as they do in most

all other instances in our court system. In fact, all the communications

between the attorneys in this case occurred by email. To require under

the substantial-compliance doctrine that postal mail be used would be

perfunctory and contrary to the doctrine.
                                           8

       We agree with the district court that the word “mail” in the statute

when enacted by the legislature in 1975 and amended in 1981 generally

applied to postal service mail. Additionally, we agree that the rules of

civil procedure that make emailing the means of communicating in our

court system do not trump a contrary provision of the Code under

chapter 17A. See Iowa R. Civ. P. 1.1601. However, neither proposition is

outcome determinative in this case.

       Our rules of statutory construction do not only utilize linguistic

rules to decide the meaning of a statute. We also use legal rules that

speak to how a legal system is required to resolve problems with the text

of a statute. This set of rules rely on practices and inferences based on

policies external to the statute that the legislature knew would be needed

by courts in the future at times to resolve problems in the application of

facts that were unimaginable at the time of the enactment. 1

       We consider the meaning of the statute, not a legislative meaning

detached from the words used. State v. Jennie Coulter Day Nursery, 218
N.W.2d 579, 582 (Iowa 1974).             Another approach is to construe the

objects sought to be accomplished and the consequences of a particular

construction. Bevel v. Civil Serv. Comm’n, 426 N.W.2d 380, 382 (Iowa
1988). Moreover, we have in the past construed statutes written in an

era that fit the means of communication at the time but were later

displaced by different forms of communication. See Andover Volunteer

       1Linguistic   canons are designed to handle communications, so their
       validity turns directly on the linguistic practices of those who write and
       read legislation. But individual legal rules are derived from broader legal
       conventions, so their validity turns on the recognized legal practices of
       those who constitute the legal system (perhaps including judges,
       officials, lawyers, or the legally educated public), and on inferences from
       these practices that the participants themselves might not have drawn.
William Baude & Stephen E. Sachs, The Law of Interpretation, 130 Harv. L. Rev. 1079,
1124 (2017) (footnote omitted).
                                      9

Fire Dep’t v. Grinnell Mut. Reins., 787 N.W.2d 75, 85 (Iowa 2010)

(discussing the implication of alerts sent to decedent’s pager, although

the relevant statute was written before the advent of the technology).

Our legislature used the word “mail” in 1975 and 1981 to describe

current routine systematic methods of sending written communications.

At the time, the current method was postal service. But this, however,

should not preclude the word to apply to a means of communication that

would later displace postal mail as the standard and most reliable means

of routine, reliable communication.

      Section 17A.19(2) is properly construed to include email “made

upon the parties’ attorney of record” when done pursuant to Iowa Court

Rules governing electronic service.       This interpretation promotes the

objects of the statute to provide a reliable and convenient form of

communication and is consistent with the common and expected manner

that lawyers send and receive legal documents in Iowa today. Any other

method of communication would be unexpected and jeopardize the

purpose of the statute.    Any other outcome would put statutes and

courts out of touch with change that is expected and desired in life.

      IV. Conclusion.

      We conclude the service requirement under section 17A.19(2) is

satisfied when a lawyer emails a copy of the petition to opposing counsel.

We vacate the court of appeals decision, reverse the decision of the

district court, and remand the case for further proceedings.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND REMANDED.

      All justices concur except McDonald, J., who takes no part.